Citation Nr: 0417867	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-14 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946 and from October 1946 to July 1948.

The appeal arises from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


FINDINGS OF FACT

1.  Hearing loss was not shown or diagnosed during the 
veteran's active military service; no sensorineural hearing 
loss was manifested to a compensable degree within one year 
after service.  The veteran has not presented competent 
medical evidence of a nexus between his current hearing loss 
and active military service. 

2.  The veteran has not presented competent medical evidence 
of a nexus between service and his current tinnitus.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have hearing loss due to 
disease or injury, which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2003).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA),  now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The record 
reflects that the relevant evidence in this case has been 
developed to the extent possible.  All referenced VA 
outpatient treatment records have been requested, and all 
available records have been obtained.  The RO has regularly 
undertaken efforts to assist him throughout the claims 
process by obtaining evidence necessary to substantiate his 
claim, to include affording him a comprehensive VA 
examination, which has been associated with the claim files.  
Neither the veteran nor his representative has identified 
additional relevant evidence that has not already been sought 
and associated with the claims files.  The Board does not 
know of any additional relevant evidence, which is available.  
The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that VA 
has fulfilled its obligation to assist him in the development 
of the relevant evidence.  

Recent decisions of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the present 
case, notice was given the veteran in a June 2001 letter 
prior to the rating action in February 2002.  He was advised 
of the applicable law and regulations in the August 2002 
statement of the case.
Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where a sensorineural hearing loss 
is shown service or within the presumptive period of one year 
after service, under § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2003).

Factual Background

The veteran's March 1946 Notice of Separation from U.S. Naval 
Service indicated that before service, he was an apprentice 
machinist.  His separation papers for his second period of 
service described his civilian occupation as a drill press 
operator.  

Service medical records include a June 1943 enlistment 
examination for the veteran's first period of service.  At 
that time, hearing acuity measured by whispered voice was 
15/15, indicative of normal hearing.  His separation physical 
examination for that period of service noted a whispered 
voice test result of 15/15.  For his second period of service 
beginning in October 1946, hearing acuity measured by 
whispered voice was 15/15, indicative of normal hearing.  On 
his report of medical history the veteran specifically denied 
ear, nose or throat abnormalities.  The veteran's separation 
examination in July 1948 was negative for evidence of hearing 
loss, tinnitus or other ear pathology.

The post-service evidence includes private and VA medical 
records, which, together, cover a period from 1949 to 2002.  
Early VA medical records, prior to 1999, are notably negative 
for any medical evidence documenting any complaints, findings 
or diagnosis pertaining to hearing loss or tinnitus.  In 
December 1998, the veteran requested referral to audiology 
for hearing loss and tinnitus secondary to gunshot noise.  A 
March 1999 entry notes that on audiometric examination the 
veteran had bilateral moderate to severe sensorineural 
hearing loss.  

During VA examination in June 2001, the veteran reported a 
long history of left ear infections.  He complained of 
occasional pain around the tragus and underneath his ear 2-3 
times per week.  He reported constant bilateral tinnitus 
since the service.  He stated that while in the military he 
was exposed to excessive noise from gunfire for two years.  
He had post-service noise exposure as a truck driver for 27 
years.  He had worn hearing aids for a long time and in 
November 1999, hearing aids were issues by the VA.  
Audiological evaluation revealed a precipitously sloping mild 
to profound sensorineural hearing loss bilaterally with 
thresholds being slightly worse in the right ear.  

The claims file also includes an interpreted graphic 
representation of audiometric data in September 2002 from the 
veteran's private physician, as well as a medical record 
showing a diagnosis of sensorineural hearing loss and left 
ear infection.  

Analysis

Service medical records are entirely negative for complaints 
or findings of symptoms indicative of hearing loss or 
tinnitus.  As such, the veteran's service medical records do 
not affirmatively establish that his current hearing loss and 
tinnitus disabilities had their onset during military 
service.  In this case, the medical evidence tends to 
establish that the veteran developed hearing loss and 
tinnitus after separation from military service.

Post-service testing results indicate that the veteran had 
bilateral hearing loss and tinnitus disability in 1999, 
decades after service.  However that examination simply 
diagnosed bilateral hearing loss and did not specifically 
attribute the veteran's hearing impairment or tinnitus to his 
military service.  The medical evidence has demonstrated no 
continuity of symptomatology between 1948 and 1999 and the 
veteran has not brought forth any competent evidence that 
would establish a nexus between his current symptoms and 
active military service.  Further, no additional post service 
medical records that discuss etiology of the veteran's 
hearing loss and tinnitus have been obtained and associated 
with the claims folder.  In other words, no one with 
sufficient expertise has provided an opinion that the veteran 
has a bilateral hearing disability or tinnitus which is 
traceable to his military service, either having its onset 
during service or as the product of continued symptoms since 
service.  

The only other evidence submitted in support to the veteran's 
claim is his report of exposure to loud noise from gunfire 
without ear protection.  Although the veteran is competent to 
report the symptoms he has experienced since active service, 
he is not competent to testify to the fact that the claimed 
acoustic trauma he experienced in service and the hearing 
loss diagnosed long after service are the same related 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to render medical 
opinions).  Even if the Board accepts the veteran's 
contentions of exposure to gunfire in service, there is no 
competent medical evidence of a nexus between the inservice 
acoustic trauma and the current hearing loss.  The fact that 
the veteran may have been exposed to noise trauma in service 
does not, by itself, establish a basis for the grant of 
service connection.  The problem in this case is that the 
service medical records do not refer to any loss of hearing 
or other indications of the onset of a disability, and the 
remaining medical reports are dated many years after the 
veteran's active service ended.  

Accordingly, the veteran's own opinion and theories do not 
constitute competent medical evidence in support of his claim 
and thus carry no probative weight on the critical question 
in this matter of medical causation.  Consequently, the Board 
must conclude that the claims folder contains no competent 
evidence associating the veteran's bilateral hearing loss and 
tinnitus, which was first documented 50 years after his 
separation from service, to his active military duty.  

Therefore a preponderance of the evidence is against the 
claim for service connection for hearing loss and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



